DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term "substantially" in claims 1 and 9 is a relative term which renders the claims indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unknown form the specification what configuration “a substantially flat form factor” encompasses so as to meet the claims.  For the purposes of examination, the limitation will be interpreted as the collapsed configuration being a flattened configuration as compared to the deployed configuration.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davison (6108982), Murray (2004/0168776) and Chang (6568981).  Davison discloses a system and method for entertaining a child (abstract) having a collapsible box with a plurality of panels permanently and hingedly affixed together (column 6 lines 30-33) so as to be selectively movable between a deployed configuration defining an interior volume in which a child is placed (column 6 lines 41-44, column 7 lines 31-32) with interior and exterior surfaces and a flattened collapsed configuration (Figs. 1 & 5A-6).  The panels include front (26) and rear (24) panels hingedly affixed to a pair of lateral (20, 22) panels extending there between and an upper panel (46) attached to an upper edge of the front panel that can extend between the lateral panels in the deployed configuration (Fig. 1).  Davison discloses the basic inventive concept with the exception of the exterior surface including felt, the interior surface either being smooth or including a padded material and a plurality of entertainment items that can be removably affixed to the felt material.  Murray discloses a system and method for entertaining a child having a collapsible box (Fig. 1, paragraphs 4 & 8) with an exterior surface including felt thereon and an interior surface that can be smooth by using white board material or padded by using cork or felt (paragraph 25).  It would have been obvious to one of ordinary skill in the art to use materials as taught by Murray for the interior and exterior In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711